The Supreme Court held, that the deed was not good as a bargain and sale, for want of a pecuniary consideration, but that it might be sustained as a covenant to stand seized to uses on the part of the trustee, though a stranger to the blood of the grantors and grantees.
• The Court of Errors held on the other hand, that no use can be raised on a covenant to stand seized, in favor of a stranger or one not of the blood of the covenantor, though the covenantee is a mere trustee for the relations of the blood of the covenantors, it makes no difference; that the deed from the husband and wife to the trustee, was void for want of a pecuniary consideration; and that it could not operate as a covenant to stand seized to the uses expressed in the deed, because the trustee being a mere stranger, there was no consideration of blood or marriage, between him and the grantors to raise the use, and create a seisin in him by force of the statute of uses.